Citation Nr: 1011907	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  06-05 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lung disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1952 to October 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, TX.  

In a statement received in January 2006, the Veteran withdrew 
his claim for a left knee disability.  

In December 2007, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record. 

In February 2008, the Board remanded the claim for further 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran contends he has lung problems due to inhaling 
dust and diesel fumes in service. 

Subsequent to the Board's remand in February 2008, the 
Veteran submitted evidence of a lung disability in the form 
of a private report of X-ray, dated in November 1999, which 
shows pulmonary fibrosis in the lung bases.  

As the evidence of record is insufficient to decide the 
claim, further evidentiary development is needed under the 
duty to assist. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Afford the Veteran a VA examination to 
determine whether it is at least as likely 
as not that the Veteran's pulmonary 
fibrosis first shown by X-ray in 1999, 45 
years after service, is related inhalation 
of dust and diesel fumes in service. 

In formulating the opinion, the examiner is 
asked to comment on whether there is any 
medical or scientific literature, 
pertaining to delayed onset of pulmonary 
fibrosis due to exposure to environmental 
factors such as dust and diesel fumes. 

The examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination. 

2. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran a supplemental statement of the 
case and return the case to the Board.
    
    
    
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



